OMB APPROVAL OMB Number: 3235-0060 UNITED STATES Expires: April 30, 2009 SECURITIES AND EXCHANGE COMMISSION Estimated average burden Washington, D.C. 20549 hours per response: 5.0 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported ): February 8, 2016 MBT FINANCIAL CORP. (Exact name of registrant as specified in its charter) Michigan 000-30973 38-3516922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 102 East Front Street, Monroe, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (734) 241-3431 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On February 8, 2016, Monroe Bank and Trust, the subsidiary of the Registrant, issued a press release announcing the appointment of Donald M. Lieto as Executive Vice President, Continuity and Acquisition Integration Director. The press release is furnished herewith as Exhibit No. 99. Item 9.01.Financial Statements and Exhibits. (d) Exhibits The following exhibits are furnished herewith: Exhibit Number Exhibit Description 99 Press Release dated February 8, 2016 announcing Registrant’s appointment of Donald M. Lieto as Executive Vice President, Continuity and Acquisition Integration Director for Monroe Bank & Trust, the subsidiary of the Registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized MBT FINANCIAL CORP. Date: February 8, 2016 By: /s/John L. Skibski John L. Skibski Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Exhibit Description 99 Press Release dated February 8, 2016 announcing Registrant’s appointment of Donald M. Lieto as Executive Vice President, Continuity and Acquisition Integration Director for Monroe Bank & Trust, the subsidiary of the Registrant.
